Citation Nr: 9926114	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  93-27 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The case returns to the Board following remands to the RO in 
July 1995 and August 1996.  

The Board notes that in the August 1996 remand, the Board 
indicated that the veteran's representative had raised the 
issue of entitlement to service connection for a right knee 
disorder secondary to the service-connected left leg 
disability.  The Board's remand requested a VA examination 
with an opinion as to the claim.  The ensuing examination 
report fails to include such an opinion.  Typically, such an 
omission would require another remand to the RO.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Court 
or the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders)

However, a review of the claims folder reveals that the issue 
of service connection for a right knee disorder was 
originally adjudicated and denied by the RO in October 1963.  
The decision became final when the veteran did not appeal it.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (1998).  The veteran again raised the 
issue in writing in October 1993.  In an August 1995 rating 
decision, the RO determined that no new and material evidence 
had been submitted to reopen the claim.  

When the veteran's representative raised the issue of service 
connection for the right knee, the issue had to be addressed 
in terms of new and material evidence.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (the Board has 
jurisdiction to consider previously adjudicated claims only 
if new and material evidence has been presented).  VA 
generally has no duty to assist the veteran in developing 
facts pertinent to his claim when a claim is not well 
grounded.  Epps v. Gober, 126 F.3d 1464, 1469 (1997).  A 
claim to reopen based on new and material evidence is not a 
well grounded claim.  See, e.g., Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998) (overruling the test set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991), which stated 
that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, 12 Vet. App. 209, 218 (1999) (stating that, 
after Hodge, new and material evidence may be presented to 
reopen a claim, even though the claim is ultimately not well 
grounded).  Therefore, the failure of the VA examiner to 
provide the opinion requested in the August 1996 remand is 
harmless error.  The Board has no jurisdiction to order 
additional action on that claim.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has the following service-connected 
disabilities: traumatic arthritis of the left knee, rated as 
30 percent disabling; residuals of a shell fragment wound to 
the left thigh with limitation of motion of the left knee and 
healed scars, rated as 20 percent disabling; varicose veins 
of the left leg, rated as 20 percent disabling; a fracture of 
the right fifth metacarpal, rated as 0 percent disabling; and 
a fracture of the right fibula, rated as 0 percent disabling.  
The veteran's combined service-connected disability rating is 
60 percent.

3.  The veteran has an eleventh-grade education without any 
additional education or training.  He last worked in April 
1992.  He had worked for about 11 years as a bus driver.  

4.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.



CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16, 4.19 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

In response to a claim for an increased rating, in March 
1993, the RO granted a 30 percent evaluation for the service-
connected traumatic arthritis of the left knee.  The other 
service-connected disabilities consisted of the following: 
residuals of a shell fragment wound to the left thigh with 
limitation of motion of the left knee and healed scars, rated 
as 20 percent disabling; varicose veins of the left leg, 
rated as 20 percent disabling; a fracture of the right fifth 
metacarpal, rated as 0 percent disabling; and a fracture of 
the right fibula, rated as 0 percent disabling.  The veteran 
had a 60 percent combined service-connected disability 
rating.  

The veteran filed a claim for TDIU in March 1993.  On the 
claim form, the veteran claimed that he was unable to work 
due to service-connected arthritis.  He indicated that he 
became too disabled to work and in fact last worked in April 
1992 as a school bus driver.  He had worked in that capacity 
since 1981.  However, he did not leave that position because 
of his disability.  He had not sought to obtain employment 
since leaving that position.  The veteran reported completing 
grade school and three years of high school.  He had no 
additional training or education.  

In a June 1993 rating decision, the RO found no increase 
warranted for any of the veteran's service-connected 
disabilities and denied entitlement to TDIU.  The veteran 
timely appealed that decision.  

In his October 1993 substantive appeal, the veteran explained 
that he left his last job because his service-connected 
disability rendered him unable to drive a standard-shift bus.  

A statement from Charles Gross, M.D., dated in September 1995 
revealed the veteran's complaints of tenderness, pain, and 
cramping the left lower leg associated with varicose veins.  
Examination revealed varicose veins and skin changes without 
ulcer or ischemia.  The prognosis was good to fair.  

A September 1995 statement from a Dr. Barry Barineau 
indicated that the veteran complained of left knee pain and 
buckling that caused falls.  Left knee motion was from 0 to 
95 degrees.  X-rays showed severe patellofemoral arthritis.  

Pursuant to the Board's remand, the veteran was afforded a VA 
examination in December 1995.  He reported that his knees 
gave out and that he frequently lost his balance and fell.  
Examination revealed varicose veins and chronic skin 
pigmentation changes over both legs.  The left quadriceps 
measures two inches smaller than the right, with two-inch 
wasting.  The left leg was one inch shorter than the right.  
The left knee was positive for lateral instability and 
unstable crepitus.  Left knee motion was from 0 to 90 
degrees.  X-rays of the left knee revealed moderate to severe 
osteoarthritis.  X-rays of the right hand showed shortening 
of the fifth metacarpal.  The diagnosis included unsteady 
gait secondary to unstable knee joint, frequent falls 
secondary to recurrent subluxation of the knee joints, status 
post open reduction and internal fixation of the left knee, 
varicose veins of the legs, and ganglia of the right little 
finger with normal movement.      

The report of the Social Survey also ordered in the Board's 
remand indicated that, after service, the veteran worked at 
various jobs, including a truck driver, a produce manager, a 
manager in a men's department store, and a security guard.  
He drove a school bus from 1981 until he retired in 1992.  He 
had not worked on a regular job since that time.  The veteran 
received regular medical treatment for sinus and respiratory 
problems, stomach problems, arthritis, and leg cramps.  
Leisure activities included gardening, watching television, 
and going to church.    

Pursuant to the Board's second remand, the veteran was 
afforded a VA examination in September 1996.  He reported an 
increasing frequency of falls from his knees giving out.  On 
examination, the left thigh measured two inches smaller than 
the right.  There was mild swelling of the left knee with 
deformity common to osteoarthritis.  Left knee motion was 
from 0 to 85 degrees.  There was lateral instability of the 
knee.  His gait was unsteady.  Pulses in the lower legs were 
very weak and the feet were cool.  There were moderate 
varicosities with chronic pigment changes.  X-rays of the 
left knee showed degenerative changes.  The diagnoses were 
essentially identical to those offered in the previous VA 
examination.

The November 1996 addendum to the VA examination showed left 
knee motion of 8 to 75 degrees actively and of 8 to 104 
degrees passively.  

VA outpatient medical records dated from 1992 to 1999 
generally show intermittent complaints and treatment related 
to service-connected left leg disabilities.  The records 
revealed other significant medical conditions including 
chronic obstructive pulmonary disease and emphysema, sinus 
surgery, low back pain, hernia repair, and right shoulder 
problems.  


Analysis

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for 
any disability or combination of disabilities for which the 
Schedule for Rating Disabilities (Schedule) prescribes a 100 
percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met. Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  For the above purpose of 
one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war. 
Id.   

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is also the policy of VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).

The veteran has the following service-connected disabilities: 
traumatic arthritis of the left knee, rated as 30 percent 
disabling; residuals of a shell fragment wound to the left 
thigh with limitation of motion of the left knee and healed 
scars, rated as 20 percent disabling; varicose veins of the 
left leg, rated as 20 percent disabling; a fracture of the 
right fifth metacarpal, rated as 0 percent disabling; and a 
fracture of the right fibula, rated as 0 percent disabling.  
The veteran's combined service-connected disability rating is 
60 percent.  See 38 C.F.R. §§ 4.25 (combined ratings table); 
4.26(c) (the bilateral factor is not applicable unless there 
is partial disability of compensable degree in each of two 
paired extremities).  Because the compensable disabilities 
all affect the left leg and arise from the same in-service 
injury, the Board concludes that there is "one disability" 
rated as 60 percent disabling, which satisfies the percentage 
criteria set forth in VA regulations.  38 C.F.R. § 4.16(a).     

Moreover, the Board finds that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.  It is clear 
that the veteran suffers significant impairment of the left 
leg.  The veteran reports frequent giving way of the knee 
that causes an increasing number of falls.  Medical records 
show that the knee is in fact unstable.  The veteran last 
worked in April 1992 after working about 11 years as a school 
bus driver.  He has stated that his service-connected 
disabilities prevented him from driving the manual-
transmission buses.  His previous work history includes being 
a truck driver, a retail manager, and a security guard.  The 
disability suffered due to the service-connected left leg 
disabilities would clearly impact his ability to secure or 
retain employment in similar areas.  He has an eleventh-grade 
education and no other education or training.  Accordingly, 
resolving doubt in the veteran's favor, the Board finds that 
the evidence supports entitlement to TDIU.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§  3.102, 3.340, 3.341, 4.3, 
4.16, 4.19.      


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to TDIU is granted. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

